In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1477V
                                     Filed: February 1, 2019
                                         UNPUBLISHED


    KATHLEEN MOSLEY,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


DeeAnn Lee German, Burch, George & German, Oklahoma City, OK, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On October 10, 2017, Kathleen Mosley (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered Guillain-
Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine she received on
October 10, 2015. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

      On August 28, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation. On February 1, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $145,108.90

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
($145,000.00 for pain and suffering, and $108.90 for unreimbursed medical expenses)
and $2,601.38 to satisfy the State of Oklahoma Medicaid lien. Proffer at 2. In the
Proffer, respondent represents that petitioner agrees with the proffered award. Based
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following:

    A. A lump sum of $145,108.90 ($145,000.00 for pain and suffering, and $108.90 for
       unreimbursed medical expenses) payable to petitioner; and

    B. A lump sum of $2,601.38, to satisfy the State of Oklahoma Medicaid lien, which
       represents full satisfaction of any right of subrogation, assignment, claim, lien, or
       cause of action the State of Oklahoma may have against any individual as a
       result of any Medicaid payments that the State of Oklahoma has made to or on
       behalf of petitioner from the date of her eligibility for benefits through the date of
       judgment in this case as a result of her vaccine-related injury suffered on or
       about October 10, 2015, under Title XIX of the Social Security Act.
       Reimbursement of the State of Oklahoma Medicaid lien shall be payable jointly to
       petitioner and to:

                                 Oklahoma Health Care Authority
                                 Third Party Liability Unit
                                 4345 N. Lincoln Blvd.
                                 Oklahoma City, Oklahoma 73105
                                 OKHCA Case # 785399

Petitioner agrees to endorse this payment to the Oklahoma Health Care Authority.
These amounts represent compensation for all damages that would be available under
§ 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
KATHLEEN MOSLEY,                    )
                                    )
       Petitioner,                  )    No. 17-1477V ECF
                                    )
              v.                    )    Chief Special Master Dorsey
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On October 10, 2017, Kathleen Mosley (“petitioner”) filed a petition seeking

compensation (“Petition” or “Pet.”) under the National Childhood Vaccine Injury Act of 1986,

42 U.S.C. §§ 300aa-1 to -34, as amended (“Vaccine Act” or “Act”), for an injury petitioner

allegedly sustained as a result of an influenza (“flu”) vaccination administered on October 10,

2015. Petition at 1-2. Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”),

which is an injury listed on the Vaccine Injury Table (“Table”) for the flu vaccine. Id.

       On August 28, 2018, respondent filed his Vaccine Rule 4(c) report, conceding that

petitioner’s alleged injury meets the Table criteria for GBS after a flu vaccination. On August

28, 2018, the Chief Special Master issued a ruling on entitlement, finding that petitioner was

entitled to compensation for GBS.




       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

the following:

       A. A lump sum of $145,108.90 ($145,000.00 for pain and suffering, and $108.90 for
          unreimbursed medical expenses) payable to petitioner; and

       B. A lump sum of $2,601.38, to satisfy the State of Oklahoma Medicaid lien, which
          represents full satisfaction of any right of subrogation, assignment, claim, lien, or
          cause of action the State of Oklahoma may have against any individual as a result of
          any Medicaid payments that the State of Oklahoma has made to or on behalf of
          petitioner from the date of her eligibility for benefits through the date of judgment in
          this case as a result of her vaccine-related injury suffered on or about October 10,
          2015, under Title XIX of the Social Security Act. Reimbursement of the State of
          Oklahoma Medicaid lien shall be payable jointly to petitioner and to:

                                    Oklahoma Health Care Authority
                                       Third Party Liability Unit
                                         4345 N. Lincoln Blvd.
                                    Oklahoma City, Oklahoma 73105
                                        OKHCA Case # 785399

       Petitioner agrees to endorse this payment to the Oklahoma Health Care Authority.

       These amounts represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $145,108.90, in the form of a check payable to petitioner, and a

lump sum payment of $2,601.38, in the form of a check payable to petitioner and the Oklahoma

Health Care Authority. 2 Petitioner agrees.


       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
                                                   2
                          Respectfully submitted,

                          JOSEPH H. HUNT
                          Assistant Attorney General

                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          CATHARINE E. REEVES
                          Deputy Director
                          Torts Branch, Civil Division

                          HEATHER L. PEARLMAN
                          Assistant Director
                          Torts Branch, Civil Division

                          /s/Darryl R. Wishard
                          DARRYL R. WISHARD
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U. S. Department of Justice
                          P.O. Box l46, Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Direct dial: (202) 616-4357
Dated: February 1, 2019   Fax: (202) 616-4310




                             3